Gary, J. It is an agreeable reflection in affirming the judgment in this case upon a technicality, that no injustice is done, and that the Merchants National Bank of Chicago, who are the parties beneficially interested in sustaining the action of the County Court, are in competition with the other creditors of -the appellees, upon the same footing as to equities. The appellees made a voluntary assignment of their effects for the benefit of their creditors, and the estate Avas being administered in the County Court, under Chap. 72, B. S. 1872. The bank presented a claim Avhich Avas opposed by other creditors, upon the ground that it Avas not presented in time. The court held the excuse for delay sufficient and alloAved the claim, the justice of Avhich is not questioned. Whether the County Court did right or Avrong in excusing the delay, is a question this court is not called upon to decide, as no exception was taken in the County Court -by the appellants. What purports to be a bill of exceptions has a formal commencement, “ That on the hearing of the petition of the bank,” etc., and recites the testimony of a witness, the protest of the attorneys of the bank against any bill of exceptions being signed, and then folloAvs: “As the above matters do not appear on record this bill of exceptions is tendered, and it is prayed that the same may be signed,” etc. Who tenders, and avIio prays? There is no statement that the testimony recited was the Avhole evidence, or that anybody objected, much less excepted, to anything the court did. The judgment is affirmed. Judgment affirmed'.